DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 1/26/2021:
Referring to the arguments of the 35 U.S.C. 102 rejections (arguments: page 11 line 1 to page 12 line 29):  Refer to the updated rejection below in view of amendments.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 20-23, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20120083288 to Siomina.
Referring to claim 1, Xiao discloses in Figures 1-8 a method of operating a wireless node (UE 600), comprising:
Puncturing a subset (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ are the claimed “subset … to facilitate communication of one or more higher-priority signals on the punctured subset of the set of resources”; Figures 4b-4d: REs indicated as ‘Punctured symbol’ are the claimed “subset … to facilitate communication of one or more higher-priority signals on the punctured subset of the set of resources”) of a set of resources allocated to transmission of one or more PRSs (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’ are the claimed “a set of resources allocated to 
Communicating at least one of the one or more PRSs on a non-punctured subset of the set of resources (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’).  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 2a: the RE at RE row 5 and OFDM symbol column 13 and the RE at RE row 11 and OFDM symbol column 13 are not punctured and carry PRSs.  Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 4c: the RE at RE row 5 and OFDM symbol column 11 and the RE at RE row 11 and OFDM symbol column 11 are not punctured and carry PRSs.  Refer to Sections 0005-0008 and 0021-0077.
…
wherein the one or more PRSs correspond to one or more downlink PRSs from a first cell and the one or more higher-priority signals correspond to one or more downlink PRSs from a second cell, or wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs. 
Siomina discloses in Figures 1-6 that UE 10 communicates with BS 12 of a first cell 11, BS 13 of a second cell 14, and BS 15 of a third cell 16.  Each of BS 12 of the first cell 11, BS 13 of the second cell 14, and BS 15 of the third cell 16 transmits a PRS or a CRS to UE 10, and UE 10 measures the PRS or the CRS from the respective BS 12 of the first cell 11, BS 13 of the second cell 14, and BS 15 of the third cell 16.  So: BS 12 of the first cell 11, BS 13 of the second cell 14, and BS 15 of the third cell 16 can transmit to UE 10 either a PRS or a CRS.  For example: BS 12 of the first cell 11 can transmit a PRS to UE 10, and BS 13 of the second cell 14 can transmit a CRS to UE 10 (Sections 0047, 0084, 0085; claimed “wherein the one or more PRSs correspond to one or more downlink PRSs from a first cell and the one or more higher-priority signals correspond to one or more downlink PRSs from a second cell”).  Refer to Sections 0024-0140.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more PRSs correspond to one or more downlink PRSs from a first cell and the one or more higher-priority signals correspond to one or more downlink PRSs from a second cell, or wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs (not in reference, claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so UE can receive PRSs from one cell and receive CRSs from another cell, thereby making the system more flexible to allow UE to receive different signals from different cells.
Referring to claim 2, Xiao discloses in Figures 1-8:

Or, wherein the one or more PRSs correspond to the one or more downlink PRSs and the communicating transmits the at least one PRS to the at least one UE.  BS 700 can perform the method of claim 1 to communicate downlink PRSs to UE 600 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 720 and physical channel processing unit 730.  Refer to Sections 0006 and 0064-0077.  Refer also to Sections 0005-0008 and 0021-0077.
Referring to claim 3, Xiao discloses in Figures 1-8 further comprising:
Communicating the one or more higher-priority signals (CRS, which are higher-priority signals than PRS) on the punctured subset of the set of resources (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’; Figures 4b-4d: REs indicated as ‘Punctured symbol’).  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol (with CRS)’ carry CRSs and not PRSs.  For example in Figure 2a: the RE at RE row 4 and OFDM symbol column 12 and the RE at RE row 10 and OFDM symbol column 12 normally carry PRSs but are punctured to carry CRSs.  In Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol’ carry CRSs and not PRSs.  For example in Figure 4c: the RE at RE row 4 and OFDM symbol column 10 and the RE at RE row 10 and OFDM symbol column 10 normally carry PRSs but are punctured to carry CRSs.  Refer to Sections 0005-0008 and 0021-0077.
Referring to claim 4, Xiao discloses in Figures 1-8:

Or wherein the one or more higher-priority signals correspond to one or more downlink higher-priority signals and the communicating transmits the one or more higher-priority signals to the at least one UE.  BS 700 can perform the method of claim 1 to communicate downlink CRSs to UE 600 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 720 and physical channel processing unit 730.  Refer to Sections 0006 and 0064-0077.  Refer also to Sections 0005-0008 and 0021-0077.
Referring to claim 7, Xiao discloses in Figures 1-8 wherein the one or more PRSs correspond to the one or more downlink PRSs and the one or more higher-priority signals (CRSs) correspond to one or more downlink transmissions.  BS 700 can perform the method of claim 1 to communicate downlink PRSs to UE 600 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 720 and physical channel processing unit 730.  BS 700 can also perform the method of claim 1 to communicate downlink CRSs to UE 600 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 720 and physical channel processing unit 730.  Refer to Sections 0006 and 0064-0077.  Refer also to Sections 0005-0008 and 0021-0077.
Referring to claim 8, Xiao discloses in Figures 1-8:

Wherein the puncturing punctures the punctured subset of the set of resources in accordance with a threshold bandwidth for the non-punctured subset of resources (not in reference; claim is in “or” form and only requires one of the limitations).
Wherein the puncturing punctures the punctured subset of the set of resources in accordance with a puncture pattern (puncturing occurs in certain OFDM symbol columns).  Figures 2a-2b and 4a-4d: puncturing occurs in certain RE rows of certain OFDM symbol columns to carry CRSs.  For example in Figure 2a, puncturing occurs in RE rows 1, 2, 4, 5, 7, 8, 10, and 11 of OFDM symbol columns 5, 8, and 12 as indicated as ‘Punctured symbol (with CRS)’.  For example in Figure 4c, puncturing occurs in all RE rows of OFDM symbol columns 7 and 10 as indicated by ‘Punctured symbol’.  The claim also does not specifically define what a claimed “puncture pattern” is. 
Wherein the puncturing is based on whether the one or more PRSs and/or the one or more higher-priority signals are transmitted aperiodically or periodically (not in reference; claim is in “or” form and only requires one of the limitations).
Wherein the puncturing is based on UE capability information (not in reference; claim is in “and/or” form and only requires one of the limitations) and/or a UE configuration for a UE (UE configures the UE puncturing pattern).  UE configures the UE puncturing pattern: UE performs “…generating a first time-frequency reference signal pattern at a mobile station.  The first time-frequency reference signal pattern comprises a first modified version of a mother pattern of time-frequency of a fixed size.  A second time-frequency reference signal pattern is generated at the mobile station.” (Section 0008 lines 2-7).  UE 600 can perform the method of claim 1 to communicate uplink PRSs to BS 700 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using 
Or any combination thereof (claimed “wherein the puncturing punctures the punctured subset of the set of resources in accordance with a puncture pattern” and claimed “wherein the puncturing is based on … a UE configuration for a UE”).  Refer also to Sections 0005-0008 and 0021-0077.
Referring to claim 20, Xiao discloses in Figures 1-8 a wireless node (UE 600), comprising:
A transceiver (UE 600: receiver 605, receiver circuitry 611, transmitter 607, and transmitter circuitry 613; or BS 700: receiver 705, receiver circuitry 711, transmitter 703, and transmitter circuitry 735).
At least one processor (UE 600: processor 615; or BS 700: processor 715) coupled to the transceiver and configured to:
Puncture a subset of a set of resources allocated to transmission of one or more PRSs to facilitate communication of one or more higher-priority signals on the punctured subset of the set of resources.
Communicate at least one of the one or more PRSs on a non-punctured subset of the set of resources.  
…
Xiao does not disclose …wherein the one or more PRSs correspond to one or more downlink PRSs from a first cell and the one or more higher-priority signals correspond to one or more downlink PRSs from a second cell, or wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs.  Refer to the rejection of claim 1. 
Referring to claim 21, refer to the rejection of claim 2.
Referring to claim 22, refer to the rejection of claim 3.
Referring to claim 23, refer to the rejection of claim 4.
Referring to claim 40, Xiao discloses in Figures 1-8 wherein the wireless node corresponds to a UE (UE 600).  Refer to Sections 0005-0008 and 0021-0077.
Referring to claim 41, Xiao discloses in Figures 1-8 wherein the wireless node corresponds to the first cell (cell of UE 600).  Refer to Sections 0005-0008 and 0021-0077.
Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20120083288 to Siomina, and in further view of U.S. Publication No. 20100273506 to Stern-Berkowitz et al.
Xiao does not disclose wherein the one or more PRSs correspond to the one or more downlink PRSs and the one or more higher-priority signals correspond to one or more uplink transmissions by at least one UE, wherein the puncturing includes: transmitting at least one instruction to the at least one UE to transmit the one or more higher-priority signals on the punctured subset of the set of resources instead of decoding the one or more downlink PRSs.
Stern-Berkowitz et al disclose in Section 0080 that “…a cell may be allowed to transmit DL PRS(s) in subframes designated as UL subframes (per the cell’s DL /UL configuration) when that cell makes no UL allocations for that subframe (i.e., it issues no UL grants for that subframe) and either prevents (by appropriate scheduling of DL data transmissions), or ignores, UL acknowledgement/negative acknowledgement (ACK/NACK) transmissions in that subframe”.  So: in a subframe, a DL PRS (claimed “downlink PRSs”) can be sent from the cell to UE or an UL signal (claimed “…signals correspond to one or more uplink transmissions”) can be sent from UE to the cell; the cell can instruct UE to transmit an UL instruction”) to UE so that UE can transmit an UL signal to the cell instead of receiving a DL PRS from the cell.  Although Stern-Berkowitz et al do not disclose that the UE transmits the claimed “higher-priority signals on the punctured subset of the set of resources”, Xiao et al disclose in Figures 1-8 and Sections 0005-0008 and 0021-0077 that UE transmits high-priority signals CRS in punctured REs and PRSs are scheduled in non-punctured REs, so the UL signal of Stern-Berkowitz et al can be a claimed “higher-priority signals on the punctured subset of the set of resources”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more PRSs correspond to the one or more downlink PRSs and the one or more higher-priority signals correspond to one or more uplink transmissions by at least one UE, wherein the puncturing includes: transmitting at least one instruction to the at least one UE to transmit the one or more higher-priority signals on the punctured subset of the set of resources instead of decoding the one or more downlink PRSs.  One would have been motivated to do so so that UE can transmit high-priority signals instead of receiving DL PRSs to support UL data transmission.
Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20120083288 to Siomina, and in further view of U.S. Publication No. 2019/0380056 to Lee et al.
Xiao does not disclose wherein the one or more PRSs correspond to the one or more uplink PRSs and the one or more higher-priority signals correspond to one or more downlink transmissions, wherein the puncturing includes: transmitting at least one instruction to the at least one UE to decode the one or more higher-priority signals on the punctured subset of resources instead of transmitting the one or more uplink PRSs.
uplink PRSs”) to BS, and in response to the request, BS sends to UE a DCI (claimed “…signals correspond to one or more downlink transmissions”) to indicate the UL PRS resource allocation; UE then sends the UL PRS to BS using the UL PRS resource allocation.  So: instead of UE transmitting a UL PRS to BS, BS first transmits a DCI (claimed “instruction”) to UE to allocate UE resources for UE to transmit a UL PRS to BS; UE does not transmit the UL PRS to BS until UE receives a DCI from BS.  Although Lee et al do not disclose that the BS transmits the claimed “higher-priority signals on the punctured subset of the set of resources”, Xiao et al disclose in Figures 1-8 and Sections 0005-0008 and 0021-0077 that UE transmits high-priority signals CRS in punctured REs and PRSs are scheduled in non-punctured REs, so the UL signal of Lee et al can be a claimed “higher-priority signals on the punctured subset of the set of resources”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more PRSs correspond to the one or more uplink PRSs and the one or more higher-priority signals correspond to one or more downlink transmissions, wherein the puncturing includes: transmitting at least one instruction to the at least one UE to decode the one or more higher-priority signals on the punctured subset of resources instead of transmitting the one or more uplink PRSs.  One would have been motivated to do so so that UE can receive high-priority signals instead of transmitting UL PRSs to support DL data transmission.
Claims 9, 14-18, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20120083288 to Siomina, and in further view of U.S. Publication No. 2020/0163068 to Takeda et al.
Referring to claims 9 and 26, Xiao does not disclose notifying at least UE of the puncturing.
Takeda et al disclose in Figures 2-7 and 9-12 that BS sends to UE a SFI, which indicates the slot format including the transmission direction UL/DL of each slot and which slots are GPs; UE also performs notifying at least UE of the puncturing”).  Refer to Sections 0036-0068 and 0084-0135.  Xiao discloses in Figures 1-8 and Sections 0005-0008 and 0021-0077 that certain PRS REs are punctured for the transmission of CRSs from BS 700 to UE 600, and non-punctured REs are used for the transmission of PRSs from BS 700 to UE 600.  By applying Takeda et al to Xiao et al:  BS 700 of Xiao et al can send a SFI to UE 600 of Xiao et al to indicate which REs are punctured for transmission of CRSs and which REs are not punctured for transmission of PRSs, since the SFI indicates the puncturing format as disclosed by Takeda et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include notifying at least UE of the puncturing.  One would have been motivated to do so so that BS can notify UE of the puncturing format so that UE can receive data according to the puncturing format.
Referring to claim 14, Xiao discloses in Figures 1-8 a method of operating a UE (UE 600), comprising:
…a first cell (BS 700) … a subset of a set of resources allocated to transmission of one or more PRSs (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’ are the claimed “a set of resources allocated to transmission of one or more PRSs”) are to be punctured (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ and Figures 4b-4d: REs indicated as ‘Punctured symbol’).  In Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’ are the claimed “a set of resources allocated to transmission of one or more PRSs”.  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol (with CRS)’ carry CRSs and not PRSs.  For example in Figure 2a: the RE at RE row 4 and OFDM symbol column 12 and the RE at RE row 10 and OFDM symbol column 12 normally carry PRSs but are punctured to carry CRSs.  In Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as 
Selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE (PRRs are communicated on the non-punctured REs)...  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 2a: the RE at RE row 5 and OFDM symbol column 13 and the RE at RE row 11 and OFDM symbol column 13 are not punctured and carry PRSs.  Figures 4b-4d: Certain REs indicated as ‘Punctured symbol’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘RE for PRS’ are not punctured and used to communicate PRSs.  For example in Figure 4c: the RE at RE row 5 and OFDM symbol column 11 and the RE at RE row 11 and OFDM symbol column 11 are not punctured and carry PRSs.  Refer to Sections 0005-0008 and 0021-0077.
…
Xiao does not disclose …wherein the one or more PRSs correspond to one or more downlink PRSs from the first cell and the one or more higher-priority signals correspond to one or more downlink PRSs from a second cell, or wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs. 
Siomina discloses in Figures 1-6 that UE 10 communicates with BS 12 of a first cell 11, BS 13 of a second cell 14, and BS 15 of a third cell 16.  Each of BS 12 of the first cell 11, BS 13 of the second cell 14, and BS 15 of the third cell 16 transmits a PRS or a CRS to UE 10, and UE 10 measures the PRS or the CRS from the respective BS 12 of the first cell 11, BS 13 of the second cell 14, and BS 15 of the third cell 16.  So: BS 12 of the first cell 11, BS 13 of the second cell 14, and BS 15 of the third cell 16 can transmit to UE wherein the one or more PRSs correspond to one or more downlink PRSs from the first cell and the one or more higher-priority signals correspond to one or more downlink PRSs from a second cell”).  Refer to Sections 0024-0140.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more PRSs correspond to one or more downlink PRSs from the first cell and the one or more higher-priority signals correspond to one or more downlink PRSs from a second cell, or wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs (not in reference, claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so UE can receive PRSs from one cell and receive CRSs from another cell, thereby making the system more flexible to allow UE to receive different signals from different cells.
Xiao also does not disclose receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured, and selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE in response to the indication.
Takeda et al disclose in Figures 2-7 and 9-12 that BS sends to UE a SFI, which indicates the slot format including the transmission direction UL/DL of each slot and which slots are GPs; UE also performs functions such as puncturing based on the received SFI (Sections 0100, 0112, 0126, and 0128; claimed “receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of … are to be punctured, and selectively modifying a manner in which at least one of … is processed at the UE in response to the indication”).  Refer to Sections 0036-0068 and 0084-0135.  Takeda et al do not disclose the claimed “receiving, from a first cell, an indication that a subset of a set of resources one or more PRSs are to be punctured, and selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE in response to the indication”.  Xiao discloses in Figures 1-8 and Sections 0005-0008 and 0021-0077 that certain PRS REs are punctured for the transmission of CRSs from BS 700 to UE 600, and non-punctured REs are used for the transmission of PRSs from BS 700 to UE 600.  By applying Takeda et al to Xiao et al:  BS 700 of Xiao et al can send a SFI to UE 600 of Xiao et al to indicate which REs are punctured for transmission of CRSs and which REs are not punctured for transmission of PRSs, since the SFI indicates the puncturing format as disclosed by Takeda et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving, from a first cell, an indication that a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured, and selectively modifying a manner in which at least one of the one or more PRSs is processed at the UE in response to the indication.  One would have been motivated to do so so that BS can use a SFI to indicate to UE the puncturing format so that UE can receive data according to the puncturing format.
Referring to claim 15, Xiao discloses in Figures 1-8 wherein the punctured subset of the set of
resources (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ and Figures 4b-4d: REs indicated as ‘Punctured symbol’) corresponds to uplink resources.  UE 600 can perform the method of claim 1 to communicate uplink CRSs to BS 700 on the punctured REs (claimed “uplink resources”) indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs (claimed “downlink resources”) indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 620 and physical channel processing unit 630.  Refer to Sections 0008, 0058-0063, and 0072-0077.  Refer also to Sections 0005-0008 and 0021-0077.
	Referring to claim 16, Xiao discloses in Figures 1-8 wherein the punctured subset of the set of resources (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ and Figures 4b-4d: REs indicated as ‘Punctured symbol’) corresponds to downlink resources.  BS 700 can perform the method of 
Referring to claim 17, Xiao discloses in Figures 1-8 further comprising:
Exchanging part of the one or more PRSs between the UE and a first cell (BS 700) on a non-punctured subset of the set of resources (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’).  UE 600 can perform the method of claim 1 to communicate uplink PRSs to BS 700 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 620 and physical channel processing unit 630.  Refer to Sections 0008, 0058-0063, and 0072-0077.  BS 700 can also perform the method of claim 1 to communicate downlink PRSs to UE 600 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 720 and physical channel processing unit 730.  Refer to Sections 0006 and 0064-0077. 
Wherein the selectively modifying communicates one or more higher-priority signals (CRSs) with the first cell on the punctured subset of the set of resources (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ and Figures 4b-4d: REs indicated as ‘Punctured symbol’).  UE 600 can perform the method of claim 1 to communicate uplink CRSs to BS 700 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 620 and physical channel processing unit 630.  Refer to Sections 0008, 0058-0063, and 0072-0077.  BS 700 can also perform the method of claim 1 to communicate downlink CRSs to UE 600 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 720 and physical channel 
Referring to claim 18, Xiao discloses in Figures 1-8 further comprising:
Exchanging part of the one or more PRSs between the UE and a first cell on a non-punctured subset of the set of resources (Figures 1-2b and 4a-4d: REs indicated as ‘RE for PRS’).  UE 600 can perform the method of claim 1 to communicate uplink PRSs to BS 700 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 620 and physical channel processing unit 630.  Refer to Sections 0008, 0058-0063, and 0072-0077.  BS 700 can also perform the method of claim 1 to communicate downlink PRSs to UE 600 on the non-punctured REs indicated as ‘RE for PRS’ in Figures 1-2b and 4a-4d using transport channel processing unit 720 and physical channel processing unit 730.  Refer to Sections 0006 and 0064-0077.
Wherein the punctured subset of the set of resources (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ and Figures 4b-4d: REs indicated as ‘Punctured symbol’) corresponds to uplink resources (UE 600 can perform the method of claim 1 to communicate uplink CRSs to BS 700 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 620 and physical channel processing unit 630; refer to Sections 0008, 0058-0063, and 0072-0077), and the selectively modifying reduces a transmission power of the at least one PRS by the UE on the punctured subset of the set of resources (not in reference; claim is in “or” form and only requires one of the limitations) or prohibits any transmission of the at least one PRS by the UE on the punctured subset of the set of resources (punctured REs only carry CRSs and not PRSs).  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated as ‘RE for PRS’ are punctured and used to communicate CRSs.  REs indicated as ‘Punctured symbol (with CRS)’ carry CRSs and not PRSs.  For example in Figure 2a: the RE at RE row 4 and OFDM symbol column 12 and the RE at RE row 
Or,  wherein the punctured subset of the set of resources (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ and Figures 4b-4d: REs indicated as ‘Punctured symbol’) corresponds to downlink resources (BS 700 can perform the method of claim 1 to communicate downlink CRSs to UE 600 on the punctured REs indicated as ‘Punctured symbol (with CRS)’ in Figures 2a, 2b, and 4a and on the punctured REs indicated as ‘Punctured symbol’ in Figures 4b-4d using transport channel processing unit 720 and physical channel processing unit 730; refer to Sections 0006 and 0064-0077), and the selectively modifying modifies a manner in which the at least one PRS is measured at the UE (not in reference; claim is in “and/or” form and only requires one of the limitations), modifies how at least one measurement of the at least one PRS is reported by the UE (not in reference; claim is in “and/or” form and only requires one of the limitations), modifies how the at least one measurement of the at least one PRS is used in a positioning algorithm at the UE (not in reference; claim is in “and/or” form and only requires one of the limitations), and/or ignores the indication and does not modify a manner in which the at least one PRS is processed by the UE (not in reference; claim is in “and/or” form and only requires one of the limitations); (not in reference; claim is in “or” form and only requires one of the limitations).
Or wherein the one or more PRSs correspond to the one or more downlink PRSs (Figures 2a, 2b, and 4a: REs indicated as ‘Punctured symbol (with CRS)’ and Figures 4b-4d: REs indicated as ‘Punctured symbol’), and one or more other downlink signals are transmitted in place of the one or more downlink PRSs on the punctured subset of the set of resources (punctured REs only carry CRSs instead of PRSs).  In Figures 2a, 2b, and 4a: Certain REs indicated as ‘Punctured symbol (with CRS)’ among the REs indicated 
Or any combination thereof (claimed “wherein the punctured subset of the set of resources corresponds to uplink resources, and the selectively modifying … prohibits any transmission of the at least one PRS by the UE on the punctured subset of the set of resources” and claimed “wherein the one or more PRSs correspond to one or more downlink PRSs, and one or more other downlink signals are transmitted in place of the one or more downlink PRSs on the punctured subset of the set of resources”).  Refer to Sections 0005-0008 and 0021-0077.
Referring to claim 29, Xiao discloses in Figures 1-8 a UE (UE 600), comprising:
A transceiver (UE 600: receiver 605, receiver circuitry 611, transmitter 607, and transmitter circuitry 613).
At least one processor (UE 600: processor 615) coupled to the transceiver and configured to:
… a first cell … a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured.
Selectively modify a manner in which at least one of the one or more PRSs is processed at the UE …
…

wherein the one or more PRSs correspond to one or more downlink PRSs from the first cell and the one or more higher-priority signals correspond to one or more downlink PRSs from a second cell, or wherein the one or more PRSs correspond to one or more uplink PRSs and the punctured subset of the set of resources is punctured from uplink PRS resources associated with the one or more uplink PRSs. 
Xiao also does not disclose receive, from a first cell, an indication that a subset of a set of resources allocated to transmission of one or more PRSs are to be punctured; and selectively modify a manner in which at least one of the one or more PRSs is processed at the UE in response to the indication.  Refer to the rejection of claim 14.
Referring to claim 30, refer to the rejection of claim 15 and the rejection of claim 16.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20120083288 to Siomina in view of U.S. Publication No. 2020/0163068 to Takeda et al, and in further view of U.S. Publication No. 2020/0092880 to Choi et al.
Xiao do not disclose wherein the received indication corresponds to a semi-static or dynamic SFI.
Choi et al disclose that BS can send SFI to UE using semi-static SFI in Sections such as Sections 0107-0112, 0118, 0126, and 0138 which does not allow the UL/DL configuration to be reconfigured, or that BS can send SFI to UE using dynamic SFI in Sections 0125, 0189, 0202 which allows the UL/DL configuration to be reconfigured.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the received indication corresponds to a semi-static or dynamic SFI.  .
Claims 11, 13, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20120083288 to Siomina in view of U.S. Publication No. 2018/0054792 to Lee et al (Lee ‘792), and in further view of U.S. Publication No. 2012/0250551 to Sartori et al.
Referring to claims 11 and 27, Xiao do not disclose further comprising: receiving an indication that the one or more higher-priority signals for transmission by the second cell are scheduled on the set of resources allocated to transmission of the one or more PRSs associated with the first cell, wherein the puncturing punctures the punctured subset of the set of resources to reduce interference upon the one or more higher-priority signals of the second cell.
Lee et al ‘792 disclose in Sections 0085, 0097, 0101-0103, 0137, and 0138 that data for transmission by a first eNB can interfere with PRS transmission by a second eNB, so a muting pattern is applied to the data transmission of the first eNB and PRS transmission of the second eNB in order to lower interference.  Sartori et al also disclose in Section 0081 that interference can be mitigated by muting and/or puncturing.  By applying Lee et al ‘792 and Sartori et al to Xiao: if CRS transmission of a first cell interferes with PRS transmission of a second cell of Xiao et al, puncturing can be used to mitigate the interference.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising: receiving an indication that the one or more higher-priority signals for transmission by a second cell are scheduled on the set of resources allocated to transmission of the one or more PRSs associated with the first cell, wherein the puncturing punctures the punctured subset of the set of resources to reduce interference upon the one or more higher-priority signals of the second cell.  One would have been motivated to do so so to reduce the interference between the transmission of higher-priority signals of one cell with the transmission of PRSs of another cell by puncturing, to facilitate data communication.
.
Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0322184 to Xiao in view of U.S. Publication No. 20120083288 to Siomina in view of U.S. Publication No. 2018/0054792 to Lee et al (Lee ‘792) in view of U.S. Publication No. 2012/0250551 to Sartori et al, and in further view of U.S. Publication No. 2020/0163068 to Takeda et al.

Xiao does not disclose wherein the puncturing includes transmitting an instruction to at least one UE to modify transmission of at least one of the one or more uplink PRSs on the punctured subset of resources.
Takeda et al disclose in Figures 2-7 and 9-12 that BS sends to UE a SFI (claimed “instruction”), which indicates the slot format including the transmission direction UL/DL of each slot and which slots are GPs; UE also performs functions such as puncturing based on the received SFI (Sections 0100, 0112, 0126, and 0128).  Refer to Sections 0036-0068 and 0084-0135.  Xiao discloses in Figures 1-8 and Sections 0005-0008 and 0021-0077 that certain PRS REs are punctured for the transmission of CRSs from BS 700 to UE 600, and non-punctured REs are used for the transmission of PRSs from BS 700 to UE 600.  By applying Takeda et al to Xiao et al:  BS 700 of Xiao et al can send a SFI to UE 600 of Xiao et al to indicate which REs are punctured for transmission of CRSs and which REs are not punctured for transmission of PRSs, since the SFI indicates the puncturing format as disclosed by Takeda et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the puncturing includes transmitting an instruction to at least one UE to modify transmission of at least one of the one or more uplink PRSs on the punctured subset of resources.  One would have been motivated to do so so that BS can notify UE of the puncturing format so that UE can receive data according to the puncturing format.

Wherein the punctured subset of the set of resources corresponds to uplink resources, and the at least one processor is further configured to transmit an instruction to at least one UE to modify transmission of at least one of the one or more uplink PRSs on the punctured subset of the set of resources.  Refer to the rejection of claim 13.
Xiao does not disclose or wherein the punctured subset of the set of resources corresponds to downlink resources, and the at least one processor is further configured to modify transmission of at least one of the one or more downlink PRSs by the first cell to at least one UE on the punctured subset of the set of resources.  Refer to the rejection of claim 12. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20110081933 to Suh et al disclose in Figures 1-13 a method wherein a position of a UE is determined by identifying according to a PRS pattern, and transmitting PRSs using a muting method to reduce interference between multiple base stations that simultaneously transmit a same PRS pattern.  Refer to Sections 0028-0148.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
March 15, 2021